Cautionary Statement Statements made in this release with respect to Sony's current plans, estimates, strategies and beliefs and other statements that are not historical facts are forward-looking statements about the future performance of Sony. Forward-looking statements include, but are not limited to, those statements using words such as "believe," "expect," "plans," "strategy," "prospects," "forecast," "estimate," "project," "anticipate," "may" or "might" and words of similar meaning in connection with a discussion of future operations, financial performance, events or conditions. From time to time, oral or written forward-looking statements may also be included in other materials released to the public. These statements are based on management's assumptions and beliefs in light of the information currently available to it. Sony cautions you that a number of important risks and uncertainties could cause actual results to differ materially from those discussed in the forward-looking statements, and therefore you should not place undue reliance on them. You also should not rely on any obligation of Sony to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Sony disclaims any such obligation. Risks and uncertainties that might affect Sony include, but are not limited to (i) the global economic environment in which Sony operates, as well as the economic conditions in Sony's markets, particularly levels of consumer spending; (ii) exchange rates, particularly between the yen and the U.S. dollar, the euro and other currencies in which Sony makes significant sales or in which Sony's assets and liabilities are denominated; (iii) Sony's ability to continue to design and develop and win acceptance of its products and services, which are offered in highly competitive markets characterized by continual new product introductions, rapid development in technology and subjective and changing consumer preferences (particularly in the Electronics, Game, Music and Pictures segments); (iv) Sony's ability to implement successfully personnel reduction and other business reorganization activities in its Electronics, Music and Pictures segments; (v) Sony's ability to implement successfully its network strategy for its Electronics, Music, Pictures and Other segments and to develop and implement successful sales and distribution strategies in its Music and Pictures segments in light of the Internet and other technological developments; (vi) Sony's continued ability to devote sufficient resources to research and development and, with respect to capital expenditures, to correctly prioritize investments (particularly in the Electronics segment); (vii) the success of Sony's joint ventures and alliances; and (viii) the risk of being unable to obtain regulatory approval to successfully complete the acquisition of MGM. Risks and uncertainties also include the impact of any future events with material unforeseen impacts. Investor Relations Contacts: Tokyo New York London Yukio Ozawa Takeshi Sudo/ Chris Hohman/ Justin Hill Shinji Tomita +81-(0)3-5448-2180 +1-212-833-6722 +44-(0)20-7444-9713 Home Page: http://www.sony.net/IR/ Business Segment Information (Unaudited) (Millions of yen, millions of U.S. dollars) Three months ended December 31 Sales and 2003 2004 Change 2004 operating revenue Electronics Customers Y1,479,622 Y1,438,682 -2.8% $13,968 Intersegment 44,775 72,110 700 Total 1,524,397 1,510,792 -0.9 14,668 Game Customers 356,212 273,599 -23.2 2,656 Intersegment 10,739 9,022 88 Total 366,951 282,621 -23.0 2,744 Music Customers 130,670 46,317 -64.6 450 Intersegment 10,441 10,030 97 Total 141,111 56,347 -60.1 547 Pictures Customers 181,227 203,097 +12.1 1,972 Intersegment 0 0 0 Total 181,227 203,097 +12.1 1,972 Financial Services Customers 130,319 139,479 +7.0 1,354 Intersegment 7,023 5,483 53 Total 137,342 144,962 +5.5 1,407 Other Customers 45,351 47,011 +3.7 456 Intersegment 26,488 17,183 167 Total 71,839 64,194 -10.6 623 Elimination (99,466) (113,828) - (1,105) Consolidated Y2,323,401 Y2,148,185 -7.5% $20,856 total Electronics intersegment amounts primarily consist of transactions with the Game business.
